FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of February 2011 Commission File Number 0-16174 TEVA PHARMACEUTICAL INDUSTRIES LIMITED (Translation of registrant's name into English) 5 Basel Street, P.O. Box 3190 Petach Tikva 49131Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-Fx Form 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Web Site: www.tevapharm.com On January 31, 2011, Teva Pharmaceutical Industries Ltd. (the "Company") received a warning letter from the U.S. Food and Drug Administration (FDA). The warning letter is connected with an FDA current Good Manufacturing Practices (cGMP) inspection of the Company’s Jerusalem Oral Solid Dosage (OSD) manufacturing facility, which took place in September 2010. At the conclusion of that inspection, the FDA issued Form 483 Inspectional Observations, to which the Company responded in October 2010. In the warning letter, the FDA cites cGMP deficiencies related to laboratory reporting and systems. The Company believes that, since its initial written response sent to the FDA in October 2010, it has addressed the Form 483 observations, and is working diligently to resolve any outstanding FDA concerns listed in the warning letter. The warning letter does not restrict production or shipment of the Company's products from this OSD facility. However, unless and until the Company is able to correct outstanding issues to the FDA's satisfaction, the FDA may withhold approval of pending drug applications listing the Jerusalem OSD facility. The FDA may also withhold permission to export products manufactured at the facility into the United States. A copy of the warning letter is included in this filing. Web Site: www.tevapharm.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TEVA PHARMACEUTICAL INDUSTRIES LIMITED (Registrant) By:/s/Eyal Desheh Name: Eyal Desheh Title: Chief Financial Officer Date February 2, 2011 DEPARTMENT OF HEALTH AND HUMAN SERVICES Food and Drug Administration Silver Spring MD 20993 Warning Letter VIA UPS MAIL
